Robinson, J.,
delivered the opinion of the Court.
We did not call upon the appellee, for it seemed very clear to us that the affidavit annexed to the pleas filed in this case was not in compliance with either the letter or the spirit of the Act of 1886, chap. 184.
Now, this Act provides that in suits upon contract the plaintiff, upon malting affidavit as therein required, shall he entitled to judgment “at any time after fifteen days from the return day to which the defendant shall *117have been summoned, although he may have pleaded, unless such plea contains a good defence,” and unless the defendant shall make oath “that every plea so pleaded is true, and shall further state the amount of the plaintiff’s demand, if anything, admitted to be due or owing, and the amount disputed; and further that the affiant verily believes the defendant will be able at the trial of the cause to produce sufficient evidence to support the said plea as to the portion disputed,” &c.
The object of this Act was, as we have said in Adler vs. Crook, et al., 68 Md., 494, to enforce the speedy collection of debts in the City of Baltimore, and to that end it provides that the plaintiff shall be entitled to judgment after fifteen days from the return day, unless the defendant shall make oath that every plea so pleaded is true, and shall further state the amount of plaintiff’s demand, if anything, admitted to be due, and the amount disputed. If the defendant in fact owes the entire amount claimed, the Act means that he shall so admit it, or if he owes but part of the claim he must state on oath the portion which is disputed.
Now, in this case, the defendant company pleaded “never indebted as alleged,” and “never promised as alleged, “and its president and treasurer made oath, that every plea so pleaded is true, and “that the defendant does not admit any of the plaintiff’s claim to be due and owing. ’ ’
In saying it does not admit anything to be due, puts the plaintiff, it is true, to the proof of his claim. But this is not what the Act requires. It means that the defendant shall say on oath whether or not he owes the plaintiff anything upon the contract sued upon. If he owes the entire amount claimed he must so admit it, or if he owes but a part, he .must, in the language of the Act, state the amount disputed. And merely saying that it does not admit any of the plaintiff’s claim to he *118due, cannot be fairly considered as a denial on oath by the company, of its indebtedness to the plaintiff. Certainly not such a denial as the Act of 1886 requires.
(Decided 7th June, 1892.)

Judgment affirmed.